Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 09/26/2020.
Examiner Notes
3. Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Information Disclosure Statement
4. The information disclosure statement (IDS) submitted on 09/29/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Reply to applicants arguments
5. The amendments to claim 1, 18, and 19 removing the phrase “free electron source” are acknowledged. The 35 U.S.C. 112 (a) rejection and the drawing objection from the office action 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Rejections - 35 USC § 103 (a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

6. Claims 1-17 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Jarvis et al (US 6452412 B1) and in view of Satya et al (US 2002/0187582 A1).

    PNG
    media_image1.png
    277
    334
    media_image1.png
    Greyscale
Regarding independent claim 1, Jarvis et al (US 6452412 B1) teaches, coupling a first end of a first conductive trace (element 110, figure 4)  to a free electron source (connected to drain 132 in figure 3); scanning exposed surfaces of the first (element 110, figure 4) and a second conductive traces (element 100, figure 4) with an electron beam (lines 18-40, column 5), the first conductive trace and a second conductive trace being alternately arranged and spaced apart (figures 1, 2 and 4); obtaining an image of the first conductive trace and the second conductive trace while performing the scanning (lines 48-60, column 9); and determining a routing characteristic of the first conductive trace and the second conductive trace based on the image (lines 48-60, column 9).
Jarvis et al further teaches, the test structure may include alternating grounded and floating conductive lines. Floating conductive lines are defined to be lines that are neither grounded nor powered during the optical testing of the test structure (lines 16-28, column 4).  In an embodiment, the test structure includes at least two conductive lines. The first conductive line is preferably coupled to ground. The second conductive line is preferably floating. The lines are formed on the upper surface of a production integrated circuit elevational profile (and further described in rest of column 4 and column 5).


    PNG
    media_image2.png
    14
    311
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    282
    559
    media_image3.png
    Greyscale
Satya et al (US 2002/0187582 A1) teaches, a semiconductor die having a lower test structure formed in a lower metal layer of the semiconductor die is disclosed. The lower conductive test structure has a first end and a second end. The first end is coupled to a predetermined voltage level. The semiconductor die also includes an insulating layer formed over the lower metal layer. The die further includes an upper test structure formed in an upper metal layer of the semiconductor die. The upper conductive test structure is coupled with the second end of the lower conductive test structure. The upper metal layer is formed over the insulating layer. In a specific implementation, the first end of the lower test structure is coupled to ground. In another embodiment, the semiconductor die also includes a substrate and a first via coupled between the first end of the lower test structure and the substrate. In yet another aspect, the lower test structure is an extended metal line, and the upper test structure is a voltage contrast element (paragraph [0013]). 
Satya et al also teaches further modifications and various structures (figures 7-16) for voltage contrast inspection (figure 25) of the semiconductor die (paragraphs [0014]-[0017]). Satya et al further teaches the metal layers, interconnect structure and voltage contrast 
Therefore it would have been obvious to one of the ordinary skill in the art to have modified the teachings of Jarvis et al by incorporating a lower metal layer on the semiconductor substrate as taught by Satya et al for providing test structure for voltage contrast inspection. 
One of the ordinary skill in the art would have been motivated to make this modification to provide an immediate calibration of the scan-intensities of the grounded or floating shapes during the Primary Scan, Detection of intra-layer shorts and opens tests are performed by scanning the electron beam across the distal end, as taught by Satya et al (paragraph [0114]).

Regarding dependent claim 2, Jarvis et al (US 6452412 B1) and Satya et al (US 2002/0187582 A1) teach the method according to Claim 1.
Jarvis et al (US 6452412 B1) further teaches, wherein scanning exposed surfaces of the first and the second conductive traces with the electron beam comprises crossing all of parallel fingers of the first and the second conductive traces (lines 48-60, column 9, lines 5-11, column 10).

Regarding dependent claim 3, Jarvis et al (US 6452412 B1) and Satya et al (US 2002/0187582 A1) teach the method according to Claim 1.
Jarvis et al (US 6452412 B1) further teaches, wherein determining a routing characteristic of the first conductive trace and the second conductive trace comprises detecting whether an 

Regarding dependent claim 4, Jarvis et al (US 6452412 B1) and Satya et al (US 2002/0187582 A1) teach the method according to Claim 3.
Jarvis et al (US 6452412 B1) further teaches, wherein determining a routing characteristic of the first conductive trace and the second conductive trace based on the image comprises identifying a section including the open circuit or the high-impedance defect, the section having a first end with a bright shade and a second end having a dark shade (lines 4-23, column 11).
Jarvis also teaches, When the test structure is irradiated with electrons (that is, during "voltage contrast inspection"), conductive lines that are floating will emit more electrons than grounded conductors will. This occurs because the grounded conductors absorb a portion of the electrons directed toward them, thus emitting fewer electrons than the floating conductive lines. If a defect is present that causes a short between a grounded and an ungrounded line, the two lines will emit about the same quantity of electrons. During a scan of the test structure, the lines may appear as an alternating series of bright (i.e., reflecting more electrons) and darkened (i.e., reflecting fewer electrons) conductive lines. If a defect is present in the test structure, this condition may be detected by scanning the test structure while the structure is being irradiated with electrons. If a floating and grounded line are shorted to each other, a portion of the floating line in the vicinity of the defect will appear to be darkened, thus readily signaling, by inspection scan, the presence of a defect.


Regarding dependent claim 5, Jarvis et al (US 6452412 B1) and Satya et al (US 2002/0187582 A1) teach the method according to Claim 4.
Jarvis et al (US 6452412 B1) further teaches, wherein the first end of the section is connected to the first end of the first conductive trace (figure 4).

Regarding dependent claim 6, Jarvis et al (US 6452412 B1) and Satya et al (US 2002/0187582 A1) teach the method according to Claim 1.
Jarvis et al (US 6452412 B1) further teaches, wherein determining a routing characteristic of the first conductive trace and the second conductive trace comprises detecting whether a short circuit exists between the first conductive trace and the second conductive trace (figure 4, lines 45-63, column 10).

Regarding dependent claim 7, Jarvis et al (US 6452412 B1) and Satya et al (US 2002/0187582 A1) teach the method according to Claim 6.
Jarvis et al (US 6452412 B1) further teaches, wherein the second conductive trace comprises a plurality of electrically disconnected fingers interleaved with the first conductive 

Regarding dependent claim 8, Jarvis et al (US 6452412 B1) and Satya et al (US 2002/0187582 A1) teach the method according to Claim 7.
Jarvis et al (US 6452412 B1) further teaches, wherein the short circuit between the first conductive trace and the second conductive trace is detected in response to an image of at least one of the electrically disconnected fingers of the second conductive trace exhibiting a bright shade (figure 4, lines 4-23, column 11). 
  
Regarding dependent claim 9, Jarvis et al (US 6452412 B1) and Satya et al (US 2002/0187582 A1) teach the method according to Claim 1.
Jarvis et al (US 6452412 B1) further teaches, comprising forming the first conductive trace and the second conductive trace in a scribe line area of the semiconductor wafer prior to scanning exposed surfaces of the first and the second conductive traces (lines 54-62, column 12).

Regarding dependent claim 10, Jarvis et al (US 6452412 B1) and Satya et al (US 2002/0187582 A1) teach the method according to Claim 9.
Jarvis et al (US 6452412 B1) further teaches, further comprising singulating the semiconductor wafer by removing the scribe line area from the semiconductor wafer (figure 6, lines 31-58, column 15). 

Regarding dependent claim 11, Jarvis et al (US 6452412 B1) and Satya et al (US 2002/0187582 A1) teach, the method according to Claim 1.
Jarvis et al (US 6452412 B1) further teaches, further comprising testing the first conductive trace and the second conductive trace using a probe device in response to determining that no defects are found in the first and the second conductive traces (figures 5 and 6, lines 31-58, column 15).
  
Regarding dependent claim 12, Jarvis et al (US 6452412 B1) and Satya et al (US 2002/0187582 A1) teach the method according to Claim 11.
Jarvis et al (US 6452412 B1) further teaches, wherein testing the first conductive trace and the second conductive trace using a probe device comprises applying a low voltage and a high voltage on the first end and a second end opposite to the first end of the first conductive trace (lines 15-23, column 9). 


    PNG
    media_image4.png
    523
    631
    media_image4.png
    Greyscale
Regarding independent claim 13, Jarvis et al (US 6452412 B1) teaches, forming a first conductive trace (element 110, figure 4)  and a second conductive trace (element 100, figure 4) ; depositing a first pad and a second pad on two ends of the first conductive trace (pads 24 at the end of the traces as shown in figures 1, 4) ; grounding the first pad (ground connection to the pads as shown in figure 4); scanning the first conductive trace and the second conductive trace with an electron beam (lines 18-40, column 5); obtaining an image of the first conductive trace and 
Jarvis et al fail to specifically teach, depositing a conductive layer in a first tier over a semiconductor wafer, the conductive layer being configured as ground; forming a first conductive via in a second tier over the first tier; forming a first conductive trace and a second conductive trace in a third tier over 3 TSMC Ref. No. P20181016US00the second tier; depositing a first pad and a second pad in the third tier on two ends of the first conductive trace; grounding the first pad by electrically connecting the first pad to the conductive layer through the first conductive via.

    PNG
    media_image2.png
    14
    311
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    14
    311
    media_image2.png
    Greyscale
 Satya et al (US 2002/0187582 A1) teaches, a semiconductor die having a lower test structure formed in a lower metal layer of the semiconductor die is disclosed. The lower conductive test structure has a first end and a second end. The first end is coupled to a predetermined voltage level. The semiconductor die also includes an insulating layer formed over the lower metal layer. The die further includes an upper test structure formed in an upper metal layer of the semiconductor die. The upper conductive test structure is coupled with the second end of the lower conductive test structure. The upper metal layer is formed over the insulating layer. In a specific implementation, the first end of the lower test structure is coupled to ground. In another embodiment, the semiconductor die also includes a substrate and a first via coupled between the first end of the lower test structure and the substrate. In yet another 

    PNG
    media_image5.png
    371
    492
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    364
    444
    media_image6.png
    Greyscale
Satya et al also teaches further modifications and various structures (figures 7-16) for voltage contrast inspection (figure 25) of the semiconductor die (paragraphs [0014]-[0017]). Satya et al teaches the metal layers, interconnect structures and voltage contrast inspection process for detecting shorts and open circuit between interconnect structures  and stacked vias that extend upward through multiple layers (paragraphs [0127]-[0130]). 
Therefore it would have been obvious to one of the ordinary skill in the art to have modified the teachings of Jarvis et al by incorporating multiple metal layers, interconnect structures on the semiconductor substrate as taught by Satya et al for providing test structures for voltage contrast inspection. 
One of the ordinary skill in the art would have been motivated to make this modification to provide an immediate calibration of the scan-intensities of the grounded or floating shapes during the Primary Scan, Detection of intra-layer shorts and opens tests are performed by scanning the electron beam across the distal end, as taught by Satya et al (paragraph [0114]).

Regarding dependent claim 14, Jarvis et al (US 6452412 B1) and Satya et al (US 2002/0187582 A1) teach the method according to Claim 13.
 further comprising depositing a third pad in a fourth tier between the second tier and the third tier, wherein grounding the first pad further comprises 

    PNG
    media_image7.png
    39
    197
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    45
    178
    media_image8.png
    Greyscale
Satya et al also teaches further modifications and various structures (figures 7-16) for voltage contrast inspection (figure 25) of the semiconductor die (paragraphs [0014]-[0017]). Satya et al teaches the metal layers, interconnect structures and voltage contrast inspection process for detecting shorts and open circuit between interconnect structures  and stacked vias that extend upward through multiple layers (paragraphs [0127]-[0130]). 
Therefore it would have been obvious to one of the ordinary skill in the art to have modified the teachings of Jarvis et al by incorporating multiple metal layers, interconnect structures on the semiconductor substrate as taught by Satya et al for providing test structures for voltage contrast inspection.
One of the ordinary skill in the art would have been motivated to make this modification to provide an immediate calibration of the scan-intensities of the grounded or floating shapes during the Primary Scan, Detection of intra-layer shorts and opens tests are performed by scanning the electron beam across the distal end, as taught by Satya et al (paragraph [0114]).

Regarding dependent claim 15, Jarvis et al (US 6452412 B1) and Satya et al (US 2002/0187582 A1) teach the method according to Claim 13.
Satya et al further teaches, wherein forming the first conductive trace and the second conductive trace comprises depositing alternately arranged (figure 6A-6C, 7-13), spaced-apart fingers of the first and second conductive traces along a first direction in the third tier and depositing conductive segments to electrically couple the spaced-apart fingers of the first conductive trace along a second direction in a fifth tier different from the third tier (Figures 7-13 paragraphs [0132]-[0134]).

    PNG
    media_image7.png
    39
    197
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    45
    178
    media_image8.png
    Greyscale
Satya et al also teaches further modifications and various structures (figures 7-16) for voltage contrast inspection (figure 25) of the semiconductor die (paragraphs [0014]-[0017]). Satya et al teaches the metal layers, interconnect structures and voltage contrast inspection process for detecting shorts and open circuit between interconnect structures  and stacked vias that extend upward through multiple layers (paragraphs [0127]-[0130]).
 Therefore it would have been obvious to one of the ordinary skill in the art to have modified the teachings of Jarvis et al by incorporating multiple metal layers, interconnect structures on the semiconductor substrate as taught by Satya et al for providing test structures for voltage contrast inspection.
One of the ordinary skill in the art would have been motivated to make this modification to provide an immediate calibration of the scan-intensities of the grounded or floating shapes 

Regarding dependent claim 16, Jarvis et al (US 6452412 B1) and Satya et al (US 2002/0187582 A1) teach the method according to Claim 13.
Jarvis et al (US 6452412 B1) further teaches, further comprising forming a fourth pad on one end of the second conductive trace (figure 4).

 Regarding dependent claim 17, Jarvis et al (US 6452412 B1) and Satya et al (US 2002/0187582 A1) teach the method according to Claim 16.
Jarvis et al (US 6452412 B1), further comprising, in response to determining that no defects are found in the first conductive trace and the second conductive trace, applying a test probe to the second pad and the third pad (lines 46 - 56, column 6).

    PNG
    media_image7.png
    39
    197
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    45
    178
    media_image8.png
    Greyscale
Satya et al also teaches further modifications and various structures (figures 7-16) for voltage contrast inspection (figure 25) of the semiconductor die (paragraphs [0014]-[0017]). Satya et al teaches the metal layers, interconnect structures and voltage contrast inspection process for detecting shorts and open circuit between interconnect structures  and stacked vias that extend upward through multiple layers (paragraphs [0127]-[0130], [0132]-[0134]). 

One of the ordinary skill in the art would have been motivated to make this modification to provide an immediate calibration of the scan-intensities of the grounded or floating shapes during the Primary Scan, Detection of intra-layer shorts and opens tests are performed by scanning the electron beam across the distal end, as taught by Satya et al (paragraph [0114]).
Claim Rejections - 35 USC § 102 (a) (1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7. Claims 18-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Jarvis et al (US 6452412 B1).

    PNG
    media_image9.png
    465
    562
    media_image9.png
    Greyscale
Regarding independent claim 18, Jarvis et al (US 6452412 B1) teaches, forming a first conductive trace (figures 1, 2 and 4, elements 14,16, 110); forming a first portion of a second conductive trace (figures 1, 2 and 4, elements 18,20, 100), the first conductive trace and the first portion of the second conductive trace being alternately arranged and spaced apart (figures 1, 2 and 4); depositing a first pad and a second pad on two ends of the first 

Regarding dependent claim 19, Jarvis et al (US 6452412 B1) teaches the method according to Claim 18.
Jarvis et al (US 6452412 B1) further comprising, wherein coupling the first pad to an electron source comprises coupling the free electron source to a ground layer (figures 2 and 3, lines 45-58, column 8).

Regarding dependent claim 20, Jarvis et al (US 6452412 B1) teaches the method according to Claim 18.
Jarvis et al (US 6452412 B1) further teaches,  scanning the complete second conductive trace with another electron beam and determining a routing characteristic of the completed second conductive trace (figure 9, lines 31-58, column 15).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.


/SURESH RAJAPUTRA/
Examiner, Art Unit 2858
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858